Citation Nr: 0032586	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Dupuytren's contracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This issue was previously before the Board of Veterans' 
Appeals (Board) in November 1992, at which time the Board 
denied entitlement to right hand Dupuytren's contracture on 
the basis that the disability had not been present in service 
and had not been manifested until several years after his 
separation.

This appeal arose from a February 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented new and material evidence to reopen his claim for 
entitlement to service connection for right hand Dupuytren's 
contracture. 

The veteran and his representative were informed by a letter 
dated February 2, 2000 of the certification of the case to 
the Board.  In December 1999, he had submitted additional 
evidence to the RO.  Under 38 C.F.R. § 19.37(a) (2000), 
evidence received by the RO prior to transfer of the records 
to the Board, will be referred to the appropriate RO for 
review and disposition; if the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the veteran and 
his representative, except where the additional evidence 
received duplicates evidence previously of record or the 
additional evidence is not relevant to the issue or issues on 
appeal.  A review of the additional evidence submitted in 
December 1999 shows that it refers to treatment of the 
service-connected left hand Dupuytren's contracture.  As this 
evidence is not relevant to the issue currently on appeal, 
there is no need to refer this case back to the RO for the 
preparation of a supplemental statement of the case.  
However, the Board will construe the submission of this 
evidence as a request for an increased evaluation for the 
service-connected left hand Dupuytren's contracture.  As this 
issue is not inextricably intertwined with the issue on 
appeal, and has not been properly prepared for appellate 
review at this time, it is hereby referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
right hand Dupuytren's contracture in November 1992.

2.  Evidence submitted subsequent to the November 1992 Board 
decision is relevant to and probative of the question of 
whether the veteran's right hand Dupuytren's contracture had 
its onset in service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for right hand Dupuytren's contracture has been 
submitted.  38 U.S.C.A. §§ 1110, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law states that, when a claim is 
disallowed by the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The evidence of record at the time the Board considered this 
case in November 1992 will be briefly summarized.  The only 
available service medical record was the veteran's October 
1954 separation examination report, which did not show any 
abnormalities of the right hand.  A March 1966 private 
hospital report showed that he underwent a resection of 
Dupuytren's fasciitis of the right palm.  An August 1967 
private hospital report indicated that he had bilateral 
Dupuytren's contracture.  He underwent surgery on his right 
hand for this contracture at a private facility in December 
1981, April 1982 and October 1983.  During the last 
hospitalization, he also had an amputation at the middle 
phalangeal level of the right fifth finger.  In March 1989, a 
former employer of the veteran's stated that the veteran had 
begun employment with the company in October 1956 and that he 
had had contracture of the right hand as early as 1957.  A VA 
examination conducted in February 1991 noted a history 
provided by the veteran of contracture of the right hand in 
1953;  multiple joints of the fingers of the right hand were 
fixed.  

The evidence submitted after the November 1992 Board decision 
included September 1998 correspondence from a private 
physician, who stated that "[b]ased on the history and 
information I gathered from you it is possible you had early 
stage bilateral Dupuytren's disease when you were 22 years of 
age."  A January 1999 statement from another private 
physician, noted that he had been treating the veteran for a 
number of years for Dupuytren's diathesis and stated that 
"[i]t is medically probable that this was involving both 
hands at the time of its presentation while in the Air 
Force."  During a May 1999 hospitalization at a private 
facility, where he underwent an excision of the palmar fascia 
of the right thumb, the veteran reported a history of 
bilateral Dupuytren's contracture back to the 1950s.  

In the instant case, the evidence received after the Board's 
November 1992 denial of service connection for right hand 
Dupuytren's contracture, including the statements received 
from the veteran's treating physicians, is relevant to and 
probative of the question of whether the veteran's right hand 
Dupuytren's contracture had its onset in service.  Taking 
this evidence as credible for the sole purpose of the claim 
to reopen, the Board finds that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2000).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

Therefore, the Board concludes that the veteran has submitted 
new and material evidence to reopen his claim for service 
connection for right hand Dupuytren's contracture.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for right hand Dupuytren's 
contracture is reopened, and to this extent only, the appeal 
is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This new law 
rewrote the 38 U.S.C.A. § 5107 "duty to assist" provisions 
to eliminate the well grounded claim requirement, and 
requires VA to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096,___(2000) (to be codified at 38 U.S.C. § 5103A).

In deciding this appeal, the Board will apply the amended 
version of 38 U.S.C.A. § 5107 cited above, as the amended 
version is more favorable to the appellant's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply), see also 
VAOPGCPREC 03-2000 (April 10, 2000).

The duty to assist includes the duty to obtain a VA 
examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the October 1989 substantive appeal, the veteran had 
referred to having received treatment at the Amarillo, Texas, 
VA Medical Center within 90 days of his separation from 
service.  The Board finds that a search should be made for 
any such records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (when documents proffered by the appellant are in the 
control of the Secretary [e.g., documents generated by VA] 
and could reasonably be expected to part of the record before 
the Secretary and the Board, such documents are before the 
Secretary and the Board and should be included in the record.  
In other words, material that is constructively before the 
Board, should actually be part of the record before the 
Board).

The Board also finds that the clinical records of the private 
physicians who rendered the 1998 and 1999 opinions as to the 
etiology of the right hand Dupuytren's contracture should be 
obtained, as those records could shed light on the bases for 
the opinions.

Finally, the Board finds that a VA examination is necessary 
in this case, so that an opinion may be obtained from a 
specialist as to the etiology of the veteran's right hand 
disorder.


Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the Amarillo, 
Texas, VA Medical Center and request a 
thorough search for any treatment records 
pertaining to the veteran developed in 
1954 or 1955.  In compliance with the 
VCAA, the RO should document the efforts 
made to obtain the records, should notify 
the veteran and his representative of any 
records that were not obtainable and 
should indicate whether any further 
action will be taken.

2.  The RO should contact the National 
Personnel Records Center and request that 
another search be made for any service 
medical records pertaining to the 
veteran.  All other sources, to include, 
but not limited to, the Surgeon General's 
Office, if appropriate, should also be 
contacted.  In compliance with the VCAA, 
the RO should document the efforts made 
to obtain the records, should notify the 
veteran and his representative of any 
records that were not obtainable and 
should indicate whether any further 
action will be taken.

3.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release of his 
records held by G. M. Rayan, M.D. and C. 
Hamlin, M.D.  Once the releases have been 
received, the RO should contact both 
physicians at the addresses to be 
provided by the veteran and request that 
they provide copies of the veteran's 
treatment records.  In compliance with 
the VCAA, the RO should document the 
efforts made to obtain the above records, 
should notify the veteran and his 
representative of any records that were 
not obtainable and should indicate 
whether any further action will be taken.

4.  The RO should then afford the veteran 
an VA orthopedic examination of his right 
hand.  All special studies deemed 
necessary should be accomplished.  The 
examiner should, after reviewing all 
available records, to include any 
obtained in conjunction with this remand, 
render an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the right hand 
Dupuytren's contracture developed during 
the veteran's active service from 
December 1950 to October 1954.  A 
complete rationale for the opinion 
expressed must be provided.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not the 
opinion requested, appropriate corrective 
action is to be implemented.

6.  The RO should then readjudicate the 
veteran's claim for service connection 
for right hand Dupuytren's contracture.  
If the decision remains adverse to the 
veteran, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he is further notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



